Citation Nr: 0920143	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-14 530	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
death pension benefits in the amount of $26,878.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from November 1972 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision by the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant's nonservice-connected death pension 
payments were retroactively amended as a result of 
information demonstrating she was receiving Social Security 
Administration (SSA) benefits.

3.  The appellant is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

4.  Recovery of the assessed overpayment would deprive the 
appellant of basic necessities.




CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected death 
pension benefits in the amount of $26,878 would be contrary 
to the principles of equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA 
notification procedures, however, do not apply in waiver 
cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  It 
is significant to note that chapter 53 of title 38, U.S. Code 
(which governs waiver requests) contains its own decision 
notice provisions.  All relevant evidence necessary for an 
equitable disposition of this appeal has been obtained.

VA regulations provide that the maximum rate of improved 
pension is to be reduced by the amount of the countable 
annual income of a surviving spouse.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. § 3.23 (2008).  In determining income 
for purposes of entitlement to pension under the improved 
pension program the payments of any kind or from any source 
will be counted as income in the year in which received, 
unless specifically excluded.  See 38 U.S.C.A. § 1503(West 
2002); 38 C.F.R. § 3.271, 3.272 (2008).

VA law provides that recovery of overpayment of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2008).  
The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2008).

The Court has held that the operative language in 38 C.F.R. 
§ 1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage and that a mere negligent 
failure to fulfill a duty or contractual obligation is not an 
appropriate basis for a bad faith determination.  Richards v. 
Brown, 9 Vet. App. 255 (1996).  

In this case, the record shows the appellant submitted her 
claim for nonservice-connected death pension benefits in 
March 2002.  She reported that she had claims pending for SSA 
benefits.  In correspondence dated in May 2002 the appellant 
was notified of an award of VA death pension benefits and 
notified of her responsibility to inform VA of any changes in 
income, including SSA payments.  VA records show a June 2004 
SSA cross match revealed SSA monthly payments of $579 
effective from October 2001.  VA proposed termination of VA 
death pension benefits in September 2006.  

In statements in support of her claim the appellant reported 
she had spoken to a VA representative in 2001 about her SSA 
claim and was told it would not affect her entitlement to 
benefits.  She also asserted that repayment of the debt would 
cause financial hardship.  Correspondence of record indicates 
she is not working and that she was receiving treatment for 
chronic back pain and depression.  In a December 2006 
financial status report the appellant reported total net 
monthly income of $530 and total monthly expenses of $527.62.  
In its April 2007 decision the COWC denied waiver based upon 
a determination of bad faith, but in its December 2007 
statement of the case found there was no bad faith in the 
creation of the debt and denied waiver based upon unjust 
enrichment.  

Based on the evidence of record, the Board finds that there 
is no statutory bar to waiver of recovery of the indebtedness 
in question and that recovery of the overpayment would 
deprive the appellant of basic necessities.  The Board notes 
that the appellant was at fault in failing to report a change 
in her income when she began receiving SSA benefits, but that 
VA was also at fault in failing to promptly act to mitigate 
the appellant's error in June 2004 when, according to the 
April 2007 decision of the COWC, it first learned of her 
receipt of SSA payments.  While the appellant will be 
unjustly enriched by waiver of recovery, the evidence 
demonstrates that recovery would deprive her of basic 
necessities.  The financial hardships that would result from 
recovery of the overpayment outweigh the factors of unjust 
enrichment and fault in the creation of the debt in this 
case.  Therefore, the Board finds that recovery of the 
overpayment of nonservice-connected death pension benefits in 
the amount of $26,878 would be contrary to the principles of 
equity and good conscience.


ORDER

Entitlement to waiver of recovery of nonservice-connected 
death pension benefits in the amount of $26,878 is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


